NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 OMOYI MVUEMBA, an individual,                   No. 15-55160

               Plaintiff-Appellant,              D.C. No. 2:14-cv-01126-ODW-
                                                 PLA
   v.

 COUNTY OF LOS ANGELES, a public                 MEMORANDUM*
 entity,

               Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                           Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Omoyi Mvuemba appeals pro se from the district court’s summary judgment

in his action brought under the California Fair Employment and Housing Act and

the Americans with Disabilities Act. We have jurisdiction under 28 U.S.C. § 1291.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      In his opening brief, Mvuemba fails to address how the district court erred in

granting summary judgment and, thus, this issue is waived. See Wilcox v. Comm’r,

848 F.2d 1007, 1008 n.2 (9th Cir. 1988) (arguments not raised on appeal by pro se

litigant deemed abandoned); see also Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1993) (issues not supported by argument in pro se appellant’s opening

brief are waived).

      We reject as unsupported by the record Mveumba’s contentions that the

district court denied him an opportunity to take additional depositions, submit

further evidence, and prepare his opposition to defendant’s motion for summary

judgment, and that his former counsel did not state arguments or submit evidence.

      We do not consider Mvuemba’s arguments and allegations raised for the

first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                   15-55160